         Case 1:19-cr-00165-LEK Document 8 Filed 12/18/19 Page 1 of 1                                PageID #: 15


AO 455(Rev. 01/09)Waiver of an Indictment


                                     United States District Court
                                                          for the

                                                    District of Hawaii


                 United States of America
                               V.                                   Case No. 19-00165 LEK
                   BARBARA WILLIAMS


                           Defendant


                                            WAIVER OF AN INDICTMENT


        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

         After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.




Date:         12/18/2019
                                                                                                   ignature




                                                                                 Signature ofdefe^Sant's attorney

                                                                                    BIRNEY B. BERVAR
                                                                               Printed name ofdefendant's attorney




                                                                                        Judge's signature


                                                                         LESLIE E. KOBAYASHI, U.S. District Judge
                                                                                  Judge's printed name and title
